DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 4-22-22 is acknowledged.
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-22-22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda (2005/0284553).
	Regarding claim 1, Ikeda discloses a method for forming an uncured rubber component 11, the method comprising:
	Conveying an uncured extruded rubber strip c extruded continuously from an extruder a using a conveyor, the conveyor comprising a first conveyor and a second conveyor located at a downstream side of the first conveyor in a convey direction, the step of conveying comprising shrinking the uncured extruded rubber strip, wherein the step of shrinking is such that the uncured extruded rubber strip, in a relaxed state of a U-shaped manner, passes through fluid held in a tank between the first conveyor and the second conveyor without being restrained so that the uncured extruded rubber strip shrinks freely while receiving buoyancy from the fluid; and
	Cutting the uncured extruded rubber strip in a predetermined length to form an uncured rubber component c1, after the step of shrinking (see fig. 3 and fig. 5A). 
	Regarding claim 2, Ikeda discloses wherein the step of shrinking, the uncured extrude rubber strip passes through the fluid so as not to contact with a bottom surface of the tank (see fig. 3 and 5A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (2005/0284553).
	Regarding claim 3, Ikeda does not teach wherein in the step of shrinking, a length of the uncured extruded rubber strip passing through the fluid is from 1.6 to 2.0 times the predetermined length of the uncured rubber component. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the length of the uncured extruded rubber strip pass through the fluid by optimizing the time the uncured extruded rubber strip passes through the fluid since there is no evidence of the criticality of the claimed length ratio for obtaining unexpected results.
	Regarding claim 4, Ikeda does not teach wherein the step of shrinking comprises adjusting a height (h) from a bottom surface of the tank to a lowermost position of the uncured extruded rubber strip in the tank. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the adjusting step as a result of the shrinking of the uncured extruded rubber strip in order to maintain the uncured extruded rubber strip in a relaxed state of a U-shaped manner.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 5, the prior art does not teach the step of adjusting comprises setting the conveying speed of the second conveyor slower than that of the first conveyor so that the uncured extruded rubber strip gets into the fluid and adjusting the conveying speed of the first conveyor to be the same as the second conveyor as a result of the height (h) in combination with the other features instantly claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/Examiner, Art Unit 1742 

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742